Exhibit 10.1

 

CHANGE OF CONTROL AGREEMENT

 

 

AGREEMENT made as of March 11, 2014, by and among CODORUS VALLEY BANCORP, INC.,
a Pennsylvania business corporation (hereinafter referred to as the
“Corporation”), PEOPLESBANK, a Codorus Valley Company, a Pennsylvania state
chartered bank (hereinafter referred to as the “Bank”) and BENJAMIN F. RIGGS,
JR., an individual residing at 2798 Wimbledon Lane, Lancaster, Pennsylvania
17601 (hereinafter referred to as “Executive”).

 

WITNESSETH:

 

WHEREAS, Executive is now serving as General Counsel and Secretary of the
Corporation and the Bank, a wholly-owned subsidiary of the Corporation; and

 

WHEREAS, the Corporation and the Bank consider the continued services of
Executive to be in the best interests of the Corporation and the Bank; and

 

WHEREAS, the Corporation, the Bank and Executive desire to enter into this
Agreement whereby the Corporation agrees to make certain payments to Executive
upon termination under specific conditions in order to induce Executive to
continue in employment, all as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the continued employment of Executive and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, intending to be legally bound hereby, Executive, the
Corporation and the Bank agree as follows:

 

ARTICLE I

 

TERMINATION PURSUANT TO A CHANGE OF CONTROL

 

 

1.1          Definition: Termination Pursuant to a Change of Control. Any of the
following events occurring during the period commencing with the date of any
“Change of Control” (as defined in ARTICLE II hereof) and ending on the second
(2nd) anniversary of the date of the Change of Control, shall constitute a
“Termination Pursuant to a Change of Control:”

 

A.          Executive’s employment is terminated by the Corporation, the Bank or
an acquirer or successor of either without “Good Cause” (as defined below); or

 

B.          Any of the following events occurs and Executive thereafter
terminates Executive’s employment:

 

(i)          any reduction in title or reduction in Executive’s responsibilities
or authority which are inconsistent with, or the assignment to the Executive of
duties inconsistent with the Executive’s status as General Counsel and Secretary
of the Corporation or Bank or any title having equivalent status or
responsibility, including reporting responsibilities, or authority, including
such responsibilities or authorities as may be increased from time to time; or

 

 

 

 

(ii)          any removal of the Executive from office except for any
termination of the Executive’s for Cause; or

 

(iii)          any reassignment of Executive to a principal place of employment
which is more than twenty-five (25) miles from Executive’s principal place of
employment immediately prior to the Change of Control; or

 

(iv)          any reduction in Executive’s annual base salary as the same may be
increased from time to time; or

 

(v)          any failure to provide Executive with benefits at least as
favorable as those enjoyed by Executive under Corporation’s or Bank’s retirement
or pension, life insurance, medical, health and accident, disability or other
employee or incentive compensation plans in which Executive participated or the
taking of any action that would materially reduce any of such benefits, unless
such reduction is part of a reduction applicable in each case to all employees;
or

 

(vi)          any requirement that Executive travel in performance of his duties
on behalf of the Corporation or Bank for a significantly greater period of time
during any year than was required of Executive during the year preceding the
year in which the Change of Control occurred; or

 

(vii)          any material breach of this Agreement of any nature whatsoever on
the part of the Corporation or the Bank.

 

For purposes of this Section 1.1, “Good Cause” shall mean: (i) the willful
failure by the Executive to substantially perform his duties as an officer of
the Corporation or Bank after Executive’s receipt of written notice from the
Bank of such failure, other than a failure resulting from the Executive’s
incapacity because of physical or mental illness, or (ii) the willful engaging
by the Executive in misconduct injurious to the Corporation or Bank, or (iii)
the dishonesty or gross negligence of the Executive in the performance of his
duties, or (iv) the breach of Executive’s fiduciary duty involving personal
profit, or (v) the violation of any law, rule or regulation governing banks or
bank officers or any final cease and desist order issued by a bank regulatory
authority, any of which materially jeopardizes the business of the Corporation
or Bank, or (vi) moral turpitude or other conduct on the part of the Executive
which brings public discredit to the Corporation or Bank.

 

2

 

 

The burden of establishing the validity of any termination for Good Cause shall
rest upon the Corporation or the Bank.

 

1.2          Compensation Upon Termination Pursuant to a Change of Control. If
Executive’s employment if terminated and such termination is a Termination
Pursuant to a Change of Control (as defined in Section 1.1), the Executive shall
be entitled to receive the following:

 

A.          Executive shall be paid a lump sum equal to one (1) times the sum of
(i) the highest of Executive’s annualized base salary at the time of or during
one of the three calendar years immediately preceding the Termination Pursuant
to a Change of Control, and (ii) the highest cash bonus earned by Executive with
respect to one of the three calendar years immediately preceding the date of the
Termination Pursuant to a Change of Control. Such amount will be paid to
Executive in a lump sum within ten (10) days after termination of Executive’s
employment; and

 

B.          For a period of one (1) year, commencing as of the Termination
Pursuant to the Change of Control, the Bank also shall maintain in full force
and effect, for the continued benefit of the Executive, all employee benefit
plans and programs to which the Executive was entitled prior to the date of
termination, if the Executive’s continued participation is possible under the
general terms and provisions of such plans and programs, except that if the
Executive’s participation in any health, medical, life insurance, or disability
plan or program is barred, the Bank shall obtain and pay for, on the Executive’s
behalf, individual insurance plans, policies or programs which provide to the
Executive health, medical, life and disability insurance coverage which is
substantially equivalent to the insurance coverage to which Executive was
entitled prior to the date of termination.

 

1.3          Other Benefits. The payments provided by this ARTICLE I shall not
affect Executive’s rights to receive any payments or benefits to which Executive
may be or become entitled under any other existing or future agreement or
arrangement of the Corporation, the Bank or any successor of either with the
Executive, or under any existing or future benefit plan or arrangement of the
Corporation, the Bank or any successor in which Executive is or becomes a
participant, or under which Executive has or obtains rights, including without
limitation, any qualified or nonqualified deferred compensation or retirement
plans or programs or any outstanding stock options or similar agreements. Any
such rights of Executive shall be determined in accordance with the terms and
conditions of the applicable agreement, arrangement or plan and applicable law.

 

1.4          Withholding for Taxes. All payments required to be made under this
Agreement will be subject to withholding of such amounts relating to tax and/or
other payroll deductions as may be required by law.

 

1.5          Key Employee Status. Notwithstanding anything in this Section to
the contrary, in the event Executive is determined to be a Key Employee, as that
term is defined in Section 409A of the Internal Revenue Code and the regulations
promulgated thereunder,

 

3

 

 

payments to such Key Employee hereunder, other than payments qualifying as
short-term deferrals under Section 409A of the Code and the regulations
promulgated thereunder, shall not begin earlier than the first day of the
seventh month after the date of termination.

 

For the purposes of the foregoing, the date upon which a determination is made
as to the Key Employee status of the Executive, the Identification Date (as
defined in Section 409A of the Code and the regulations promulgated thereunder)
shall be December 31.

 

 

ARTICLE II

 

DEFINITION OF CHANGE OF CONTROL

 

 

2.1          Change of Control. For purposes of this Agreement, the term “Change
of Control” shall mean: a Change in the Ownership of the Corporation or the Bank
(as defined below), a Change in the Effective Control of the Corporation or the
Bank (as defined below), or a Change in the Ownership of a Substantial Portion
of the Assets of the Corporation or the Bank (as defined below):

 

A.          Change in the Ownership of the Corporation or the Bank. A Change in
the Ownership of the Corporation or the Bank occurs on the date that any one
person, or more than one person acting as a group (as defined below), acquires
ownership of stock of the Corporation or the Bank that, together with stock held
by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Corporation or the Bank.
However, if any one person, or more than one person acting as a group, is
considered to own more than 50 percent of the total fair market value of total
voting power of the stock of the Corporation or the Bank, the acquisition of
additional stock by the same person or persons is not considered to cause a
Change in Ownership of the Corporation or the Bank. An increase in the
percentage of stock owned by any one person or persons acting as a group, as a
result of a transaction in which the Corporation or Bank acquires its stock in
exchange for persons acting as a group, as a result of a transaction in which
the Corporation or Bank acquires its stock in exchange for property, will be
treated as an acquisition of stock for these purposes. A change in ownership of
the Corporation or the Bank only occurs when there is a transfer of issuance of
stock of the Corporation or the Bank and the stock remains outstanding after the
transaction.

 

B.          Change in Effective Control of the Corporation or the Bank. A Change
in Effective Control of the Corporation or the Bank occurs only on the date that
either:

 

(i)          Any one person, or more than one person acting as a group (as
defined below), acquires (or has acquired during the 12 month period ending on
the date of the most recent acquisition by such person or persons) ownership of
stock of the Corporation or the Bank possessing 35 percent or more of the total
voting power or the stock of the Corporation or the Bank; or

 

4

 

 

(ii)          A majority of members of the Corporation’s Board of Directors is
replaced during any 12 month period by directors whose appointment or election
is not endorsed by a majority of the members of the Corporation’s Board of
Directors prior to the date of the appointment or election.

 

If any one person, or more than one person acting as a group, is considered to
effectively control the Corporation or the Bank, the acquisition of additional
control of the Corporation or the Bank by the same person or persons is not
considered to cause a Change in the Effective Control of the Corporation or the
Bank.

 

C.          Change in Ownership of a Substantial Portion of the Corporation’s or
the Bank’s Assets. A Change in Ownership of a Substantial Portion of the
Corporation’s or the Bank’s Assets occurs on the date that any one person, or
more than one person acting as a group (as defined below), acquires (or has
acquired during the 12 month period ending on the date of the most recent
acquisition by such person or persons) assets from the Corporation or the Bank
that have a total gross fair market value equal to more than 40 percent of the
total gross fair market value of all of the assets of the Corporation or the
Bank immediately prior to such acquisition or acquisitions. For this purpose,
gross fair market value means the value of assets of the Corporation or the
Bank, or the value of the assets being disposed of, determined without regard to
any liabilities associated with such assets.

 

There is no Change of Control under this Paragraph 2.1(C) if there is a transfer
of assets to an entity that is:

 

(i)          A shareholder of the Corporation or the Bank (immediately before
the asset transfer) in exchange for or with respect to its stock;

 

(ii)          An entity, 50 percent or more of the total value or voting power
of which is owned, directly or indirectly, by the Corporation or the Bank;

 

(iii)          A person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding stock of the Corporation or the Bank; or

 

(iv)          An entity, at least 50 percent of the total value or voting power
of which is owned, directly or indirectly, by a person described in (i), (ii) or
(iii) above.

 

D.          For purposes of this Paragraph 2.1, persons will not be considered
to be acting as a group solely because they purchase or own stock or purchase
assets of the Corporation or the Bank at the same time. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of assets, or
similar transaction, such shareholder is considered to be acting as a group with
other shareholders in a corporation only to the extent of the ownership in the
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

 

5

 

 

2.2          Notwithstanding anything else to the contrary set forth in this
Agreement, if (i) an agreement is executed by the Corporation or the Bank
providing for any of the transactions or events constituting a Change of Control
pursuant to this ARTICLE II or an announcement concerning a tender offer or
exchange offer is made constituting a Change of Control pursuant to this ARTICLE
II, and the agreement, tender offer or exchange offer subsequently expires or is
terminated without the transaction or event being consummated, and (ii) a
“Termination Pursuant to a Change of Control” (as defined in ARTICLE I hereof)
has not occurred prior to such expiration or termination, then for purposes of
this Agreement (including, without limitation, ARTICLE I hereof), it shall be as
though such agreement was never executed or such tender offer or exchange offer
was never announced and no Change of Control event shall be deemed to have
occurred as a result.

 

2.3          The expiration of the two year period after any Change of Control
event without the occurrence of a Termination Pursuant to a Change of Control
shall not have any effect on this Agreement, which shall remain in full force
and effect until its termination by written agreement of the parties or the
earlier termination of Executive’s employment under circumstances not
constituting a Termination Pursuant to a Change of Control.

 

 

ARTICLE III

 

EXPENSES

 

3.1          Legal Action. If Executive determines in good faith that the
Corporation or any successor has failed to comply with its obligations under
this Agreement, or if the Corporation or any successor or any other person takes
any action to declare this Agreement void or unenforceable, or institutes any
legal action or arbitration proceeding with respect to this Agreement, the
Corporation hereby irrevocably authorizes Executive from time to time to retain
counsel of Executive’s choice, at the expense of the Corporation or such
successor, to represent Executive in connection with any and all actions and
proceedings, whether by or against the Corporation, any acquirer or successor,
or any director, officer, stockholder or other person affiliated with any of the
foregoing.

 

3.2          Excise Tax Matters. It is the intention of the Corporation that
Executive not be required to incur any expenses associated with determination of
the amount of any “excess parachute payment” under Internal Revenue Code Section
280G or the amount of any excise tax imposed on Executive pursuant to Internal
Revenue Code Section 4999 (or any successor provisions thereto). Therefore, the
Corporation agrees to pay all expenses, including the expenses of the
Corporation’s independent certified accountant and tax counsel, related to the
determination of any excess parachute payment and excise tax.

 

 

6

 

 

ARTICLE IV

 

MISCELLANEOUS

 

 

4.1          Termination of Employment. This Agreement shall not in any way
obligate either the Corporation or the Bank to continue the employment of
Executive, nor shall this Agreement limit the right of the Corporation or the
Bank to terminate Executive’s employment for any reason.

 

4.2          Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties hereto, their respective heirs,
executors, administrators, successors and, to the extent permitted hereunder,
assigns. All of the obligations of the Corporation and the Bank hereunder shall
be legally binding on any successor to the Corporation or the Bank, including
without limitation, any successor as a result of the consummation of a Change of
Control. The right of Executive to receive payments hereunder may not be
assigned, alienated, pledged or otherwise encumbered by Executive and any
attempt to do so shall be void and of no force or effect.

 

4.3          Entire Agreement; Amendment. This Agreement represents the entire
understanding between the parties hereto with respect to the subject matter
hereof and may be amended only by an instrument in writing signed by the parties
hereto. Upon the execution and delivery of this Agreement, any prior agreement
relating to the subject matter hereof will be deemed automatically terminated
and be of no further force or effect.

 

4.4          Jurisdiction. The parties hereto consent to the exclusive
jurisdiction of the courts of the Commonwealth of Pennsylvania in any and all
actions arising hereunder.

 

4.5          Governing Laws. This Agreement shall be governed and construed
under the laws of the Commonwealth of Pennsylvania, without regard to the
conflict of laws and principles thereof.

 

4.6          Rabbi Trust. The Corporation and the Bank have established a rabbi
trust. In the event of a Change of Control, the Corporation and the Bank shall,
in accordance with the terms of the trust, contribute the amounts described
therein. Thereafter, amounts payable under this Agreement shall be paid first
from the assets of such trust and the income thereon. Notwithstanding
establishment of such trust, the Corporation and the Bank shall remain obligated
to make the necessary payments under this Agreement to the extent the trust does
not, at any time, have adequate assets to pay benefits when due under this
Agreement.

 

4.7          Unfunded Obligations. The obligations to make payments hereunder
shall be unfunded and Executive’s rights to receive any payments hereunder shall
be the same as any other unsecured general creditor.

 

4.8          Individual Agreement. This Agreement constitutes an agreement
solely between the Corporation, the Bank and Executive named herein. This
Agreement is intended to constitute a non-qualified arrangement for the benefit
of the Executive and shall be construed and interpreted in a manner consistent
with such intention.

 

7

 

 

4.9          Headings. All headings preceding the text of the several paragraphs
hereof are inserted solely for reference and shall not constitute a part of this
Agreement, nor affect its meaning, construction or effect.

 

 

IN WITNESS WHEREOF, the Corporation and the Bank have each caused this Agreement
to be executed and attested to on its behalf by a duly authorized officer and
Executive hereunto has set his hand and seal as of the day and year first above
written.

 

ATTEST:   CODORUS VALLEY BANCORP, INC.                 By:   Secretary          
(SEAL)           ATTEST:   PEOPLESBANK, a Codorus Valley Company                
By:   Secretary           (SEAL)           WITNESS:   EXECUTIVE                
By:       Benjamin F. Riggs, Jr            

 

 

 

 

 

8



 

 

 

 

